                 Case: 19-12741        Doc: 14      Filed: 09/13/19     Page: 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


IN RE:

STEVE A. HANSON                                              Case No.: 19-12741
PATRICIA A. HANSON
     DEBTORS.


                           STIPULATION OF CLAIM TREATMENT

       THIS MATTER comes on before the Court due to the treatment of the claim of U.S.

Bank Trust National Association, as Trustee of the Cabana Series III Trust (Claimant) as set

forth in the Plan (Doc. 2) at 5(C)(2)(b) and as confirmed by the Court (Doc. 12). The parties

have reached an agreement as to the Stipulation which is outlined below, and which the Court

hereby adopts.

       The parties stipulate and agree to the following.

       1.        The Plan states at 5(C)(2)(b) that "[t]he valuation of real estate requires the filing
                 of a motion to determine value and the entry of a separate Court Order before any
                 proposed secured value of real estate stated below may be approved".
       2.        That no Motion has been filed.
       3.        That 11 U.S.C. §1322(b)(2) prohibits modifying the rights of holders of secured
                 claims in debtor’s principal residence.
       4.        That the property that is the subject of the claim of Claimant is debtors’ principal
                 residence.
       5.        That Claimant has filed its Proof of Claim (No. 2).
       6.        That the inclusion of any financial figures in the Plan at 5(C)(2)(b) was not a
                 “cramdown” nor was it intended as such nor as a valuation of the property, but
                 was merely intended to reflect an estimate of the total debt claim or arrearage
                 claim of Claimant.
       7.        That Claim No. 2 will be paid according to the claim unless objected to and/or
                 otherwise Ordered by this Court.
             Case: 19-12741        Doc: 14   Filed: 09/13/19   Page: 2 of 2




AGREED TO:



s/ James E. Palinkas
James E. Palinkas, OBA #15037
320 N. Broadway
Shawnee, OK 74801
Ph: (405) 275-0216
 Fax: (405) 275-0286
jim@jepalinkas.com
ATTORNEY FOR DEBTORS


s/ Matthew J. Hudspeth
Matthew J. Hudspeth, OBA #14613
Baer & Timberlake, P.C.
4200 Perimeter Center, Suite 100
Oklahoma City, OK 73102
Ph: (405) 842-7722
Fax: (918) 794-2768
Mhudspeth@baer-timberlake.com
ATTORNEY FOR CREDITOR
